EXHIBIT 14 Effective as of December 28, 2007 AMENDED AND RESTATED CODE OF BUSINESS CONDUCT AND ETHICS OF BROADPOINT SECURITIES GROUP, INC. Introduction Set forth herein is the Code of Business Conduct and Ethics (“the Code”) adopted by Broadpoint Securities Group, Inc. (the “Company”). This Code embodies the commitment of the Company to conduct our business in accordance with all applicable laws, rules and regulations and the highest ethical standards. All employees and members of our Board of Directors are expected to adhere to those principles and procedures set forth in this Code that apply to them. We also expect the consultants we retain generally to abide by this Code. For purposes of Section 406 of the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder, Section I of this Code shall be our Code of Ethics for Senior Financial Officers (as defined below). This Code does not supersede, but rather supplements existing Company policies and procedures already in place as stated in the Employee Policies Manual and other compliance and employee manuals of the Company. However, it should be noted that existing Company policies and procedures already in place, even where referenced herein, are not part of this Code. SECTION I A.
